Citation Nr: 0822047	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from October 1961 until July 
1983. He died in September 2005, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 


FINDINGS OF FACT

1.  The veteran died in September 2005 at the age of 62. 
According to the Certificate of Death, the cause of his death 
was listed as cerebral anoxia due to cardiac arrest. There 
was no autopsy performed. 

2.  The appellant is the veteran's surviving spouse.

3.  At the time of the veteran's death, service connection 
had not been established for any disability. 

4.  Cardiac arrest/cerebral anoxia, the disorders that 
resulted in the veteran's death, had their onset long after 
service and were unrelated to the veteran's active duty 
service or any incident thereof.


CONCLUSION OF LAW

The veteran's death, due to cardiac arrest and cerebral 
anoxia, was not due to disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 1310, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as cerebral 
anoxia due to cardiac arrest.  Of note, he was not service 
connected for any disabilities during his lifetime.  
Specifically, service connection was never established for 
hypertension or any other cardiac-related disorder.  The 
post-service medical evidence does not show any treatment or 
diagnoses referable to hypertension until January 2005, 
twenty years after service.   

As set forth above, hypertension was initially demonstrated 
decades after service.  
In the absence of demonstration of continuity of 
symptomatology following service, this is found to be too 
remote from service to be reasonably related to service.  
Further, there is no competent clinical opinion of record 
which relates any cardiac-related disorders to the veteran's 
active duty.  There is simply no clinical evidence of record 
which supports a finding that the veteran had cardiovascular 
disease, or symptoms reasonably attributable thereto, as a 
result of military service.  

The Board has considered the appellant's assertion that the 
veteran's death was related to recurrent ear problems.  
However, the competent evidence of record does not show that 
an ear infection caused or contributed substantially to his 
death.  Indeed, the death certificate did not list an ear 
infection or any symptoms reasonably attributable thereto, 
such as sepsis, as a contributing factor to cardiac arrest or 
cerebral anoxia.  Moreover, there is no evidence that ear 
infections were related to active duty service.

In a February 2006 statement, the appellant maintained that 
the veteran's cause of death was related to his service in 
the military.  She has further asserted that he had many 
problems related to service but has not offered any 
indication of what those problems were .  Nonetheless, she 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In conclusion, the competent evidence of record fails to 
establish service connection for any cardiac-related 
disorder, which caused his death.  Moreover, the veteran was 
not service-connected for any disability at the time of his 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.    

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran's 
spouse prior to the transfer and certification of her case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained service medical 
records. Additionally, she submitted the veteran's death 
certificate and private treatment records. 

In addition, although a VA medical opinion was not obtained, 
the Board finds there is otherwise sufficient competent 
evidence of record (in the form of private treatment records 
documenting the events leading up to the veteran's death and 
his death certificate) to make a decision on the claim.  The 
Board again notes that, due to the lengthy absence of 
treatment following separation from the veteran's active 
service, the evidence does not suggest that cardiac arrest 
may be related to service such as to necessitate a medical 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


